DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Election/Restrictions
Claims 1, 2, 4-12, 14 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 07, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18, 19, 21-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0058437 (Burgun).
Burgun discloses a composition, and articles therefrom, comprising:
(A) 60 to 90 wt.% of a branched polypropylene resin preferably having a melt flow rate (MFR) of up to 100 g/10 [0019] (meets Applicants’ branched polypropylene and content thereof); and
(B) 10 to 40 wt.% of a linear polypropylene inclusive of propylene copolymers [0017] having “a MFR equal to or greater than twice the MFR of Component A” [0020] , i.e., the branched polypropylene (embraces Applicants’ low molecular weight polypropylene copolymer, MFR and content thereof),
(e.g., abstract, [0016-0020], examples, claims).
	As to claim 15, given Burgun’s disclosure, it would have been obvious to one having ordinary skill in the art, with the reasonable expectation of success, to formulate a composition comprising 
(a) 60 to 90 wt.% of a branched polypropylene resin having a MFR of up to 100 g/10 min [0019] (meets Applicants’ branched polypropylene and content thereof); and
(b) 10 to 40 wt.% of a linear propylene copolymer [0017] having a MFR of at least 200 g/10 min (i.e., equal to or greater than twice the MFR of the branched polypropylene) (meets Applicants’ low molecular weight polypropylene copolymer, MFR and content thereof).
The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  Moreover, a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, In re Gurley, 31 USPQ2d 1130.
	As to claims 18 and 21, Burgun is silent relative to specific Mw/Mn molecular weight distributions (MWD) of the branched and linear propylene polymers and, as such, implicitly suggests that the polymers can have any MWD (inclusive of those presently claimed).  Accordingly, absent a showing of unusual or unexpected result, it would have been within the purview of one having ordinary skill in the art to use components having any viable MWD with the reasonable expectation of success.
As to claim 19, it would have been obvious to one having ordinary skill in the art, with the reasonable expectation of success, to use a linear propylene copolymer [0017] having a MFR of at least 200 g/10 min (i.e., equal to or greater than twice the MFR of the branched polypropylene) for the embodiments wherein the branched polypropylene resin has a MFR of about 100 g/10 min.
As to claims 22 and 23, it would be expected that Burgun’s above-modified composition, being similarly constituted both in terms of the types of materials added and their contents, would necessarily possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under 103 is appropriate (MPEP 2112). 
As to claim 27, Burgun discloses, and renders obvious to one having ordinary skill in the art, copolymers of propylene and ethylene [0017].
Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive in overcoming the 35 USC 103 rejection set forth hereinabove. 
Applicants’ contention that Burgun does not disclose, teach or suggest a low molecular weight polypropylene copolymer having a MFR of at least 200 g/10 min is not well taken.  While Burgun prefers linear propylene copolymers (Component B) with a MFR of less than 100 g/10 min, Burgun still renders obvious to one having ordinary skill in the art the use of a linear propylene copolymer (Component B) with a MFR of at least 200 g/10 min.  This is because Burgun clearly discloses a branched polypropylene resin having a MFR of 100 g/10 min as a desired Component A [0019] and a linear propylene copolymer having “a MFR equal to or greater than twice the MFR of Component A” as component B [0020].  Accordingly, it would have been obvious to one having ordinary skill in the art to formulate a composition comprising (A) a branched polypropylene resin preferably having MFR of 100 g/10 min (meets Applicants’ branched polypropylene) and (B) a linear propylene copolymer having a MFR of at least 200 g/10 min (meets Applicants’ low molecular weight polypropylene copolymer and MFR thereof) with the reasonable expectation of success.  While said embodiment may not be preferred, a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, In re Gurley, 31 USPQ2d 1130.
Allowable Subject Matter
Claim  allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While Burgun discloses an embodiment wherein the propylene copolymer Component B has “a MFR equal to or greater than twice the MFR of Component A” , i.e., the branched polypropylene, Burgun does not fairly disclose or provide motivation to one having ordinary skill in the art to formulate an embodiment wherein the linear propylene copolymer would have a MFR of that is at least TEN times greater than the MFR of the branched polypropylene, as recited in claims 17 and 26.
                                               Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/ANA L. WOODWARD/                                                                 Primary Examiner, Art Unit 1765